 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 MEGAN PENDLETON, et al.,                                Case No.: 2:18-cv-01181-APG-CWH

 4          Plaintiffs                                           Order for Status Report

 5 v.

 6 GMA INVESTMENTS, LLC, et al.,

 7          Defendants

 8

 9         On October 25, 2018, the parties informed the court that this matter was settled, and

10 they requested 30 days to file a stipulation to dismiss. ECF No. 10. More than 30 days have

11 passed and no stipulation to dismiss has been filed.

12         IT IS THEREFORE ORDERED that on or before January 31, 2019, the parties shall file

13 a stipulation to dismiss or a status report regarding settlement.

14         DATED this 3rd day of January, 2019.

15

16
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23
